Citation Nr: 0913210	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-14 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
chronic, acquired low back disorder.


REPRESENTATION

Appellant represented by:	Victoria Collier, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder


INTRODUCTION

The Veteran had active service from October 1972 to June 
1973.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2005 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Atlanta, 
Georgia, that reopened the Veteran's claim and denied it on 
the merits.

The Veteran appeared at a Travel Board hearing in November 
2008 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.


FINDINGS OF FACT

1.  An October 2003 Board decision denied entitlement to 
service connection for a chronic acquired low back disorder.  
In the absence of an appeal, the October 2003 Board decision 
is final.

2.  The evidence submitted since the October 2003 Board 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim and it does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The October 2003 Board decision is final.  New and material 
evidence sufficient to reopen the claim of entitlement to 
service connection for a chronic acquired low back disorder 
has not been submitted.  38 U.S.C.A. §§ 5103, 5103A(d)(2)(f), 
7104(b) (West 2002 and Supp. 2008); 38 C.F.R. § 3.156(a), 
3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
January 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter also informed 
the Veteran of the reason his prior claim was denied and what 
type evidence would constitute new and material evidence.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO's failure to provide the veteran notice of how 
disability ratings and effective dates are determined is not 
prejudicial in light of the decision reached below.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Further, the Board notes the part of the January 2005 letter 
that informed the Veteran why his prior claim was denied 
appears to contain an incomplete sentence.  The Board finds 
no prejudice enured to the Veteran, however, as he has 
demonstrated actual knowledge of what is required to reopen 
his claim, and neither he nor his attorney has asserted he 
was misled or is otherwise unaware of what is required to 
pursue his claim.  See Andrews v. Nicholson, 421 F.3d 1278, 
1283 (Fed. Cir. 2005).  The evidence shows he had a 
meaningful opportunity to participate in the adjudication of 
his claim and in fact did so.  See Washington v. Nicholson, 
21 Vet. App. 191 (2007).  Thus, he was not prejudiced.
  
VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim.  While he may not have received full 
notice prior to the initial decision, after notice was 
provided, he was afforded a meaningful opportunity to 
participate in the adjudication of the claim.  Further, the 
claim was readjudicated on a de novo basis by an RO Decision 
Review Officer, as shown in the April 2006 statement of the 
case.  The Veteran was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting him that 
reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Legal Requirements For Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of active duty, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  If a pre- existing disorder is 
"noted" on entering service, the veteran has the burden of 
showing an increase in disability during service.  If the 
veteran meets that burden and shows that an increase in 
disability occurred, the burden then shifts to the government 
to show that any increase was due to the natural progress of 
the disease.  Wagner, 370 F.3d at 1096.

There is no aggravation of a preexisting disease or injury if 
the disorder underwent no increase in severity during service 
on the basis of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Also, 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying disorder, as contrasted with symptoms, 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Accordingly, "a lasting worsening of the condition" 
- that is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
Routen v. Brown, 10 Vet. App. 183, 189 (1997).


Legal Background of Claim

The Veteran indicated a prior history of recurrent low back 
pain on his September 1972 Report of Medical History.  He did 
not note prior trauma that may have been associated with his 
prior history of low back pain.  The September 1971 Report Of 
Medical Examination his spine and other musculoskeletal 
system were assessed as normal.  He was deemed fit for active 
service.  Nonetheless, the Presumption of Soundness did not 
attach as concerned chronic low back pain.  38 C.F.R. 
§ 3.304(b).

In February 1973, he was seen for back pain.  Physical 
examination revealed sight tenderness but no deformity.  
Follow-up X-rays revealed spina bifida and an old compression 
fracture at L2.  

Service treatment records indicate he was treated in March 
1973 for low back pain after reportedly lifting a heavy 
object.  In April 1973, the Veteran failed to keep an 
orthopedic appointment.  His back condition did not improve 
and he was hospitalized from April to May 1973.  A May 1973 
Narrative Summary notes physical examination revealed some 
paravertebral tenderness.  Knee and ankle reflexes were 
intact, there was no motor or sensory deficit, and straight 
leg raising were negative.  An x-ray report revealed evidence 
of spina bifida occulta but was otherwise negative, and the 
remainder of his physical examination was otherwise normal.

Significantly, the summary also notes the Veteran reported 
for the first time that he injured his back in a car accident 
a year and a half before entering the service.  He also 
received a psychological consultation which resulted in a 
determination that he had a passive-dependent personality 
with reactive depression and that he would not respond to the 
usual therapy.  In light of the Veteran's psychological 
evaluation and his unresponsiveness to treatment for his low 
back pain, the Medical Evaluation Board (MEB) concluded he 
was unfit for service.  It was determined that the chronic 
low back pain existed prior to service and was not aggravated 
therein.  The medical board report also noted the approximate 
date of origin of his disorder was lifelong.  He was 
discharged in June 1973.

In June 1973, the Veteran claimed entitlement to service 
connection for a low back disorder.  The July 1973 rating 
decision echoed the findings of the MEB, including the 
finding that the Veteran's pre-existing condition was not 
aggravated by service.  Referring to the spina bifida, it 
also noted that developmental abnormalities were not 
disabilities under applicable law and denied the claim.  The 
Veteran was notified of the decision and his appeal rights 
that same month, but he did not appeal.  Thus, the June 1973 
rating decision became final and binding on him.  See 
38 C.F.R. § 20.200.

He applied to reopen his claim in 1993.  He submitted a 
written statement and treatment records and a report from the 
private chiropractic who was treating him.  He conceded in 
his September 1993 statement that he had pre-existing spina 
bifida occulta, as well  as back problems due to a pre-
service accident, but he asserted those facts were known when 
he was accepted into active service.  He also asserted he 
reinjured his back several times in basic training from 
marching and carrying heavy backpacks, and he complained of 
numbness and severe pain.  Further, he also asserted he was 
injured at Chanute Air Force Base when he was ordered to lift 
a heavy air conditioning unit from an aircraft, and it fell 
on him-landing on his back and hips.  He was hospitalized 
for two and one-half months.

The Veteran also submitted lay statements from his parents 
and other family members to the effect that he was involved 
in a motor vehicle accident circa 1969, and he had 
experienced back pain ever since the accident.  His parents 
statement noted they visited him during his in-service 
hospitalization, he was under the influence of medication, 
and that doctors said the Veteran reported he had been 
lifting heavy objects such as tool boxes and air 
conditioners.

The records of Tennessee Street Chiropractic Clinic, Georgia, 
note the Veteran was rear- ended in an automobile accident in 
August 1993, as well as his past history of low back 
problems-including those he reported in service.  Dr. 
Charles Kalb noted a computed tomography scan showed some 
degenerative arthritis.  He diagnosed auto accident with 
lumbar strain and some degenerative arthritis.  In his 
September 1993 report to the RO, Dr. Kalb opined the 
veteran's disorder was of a long-term and chronic nature.  He 
did not, however, opine or indicate that it was in any way 
causally linked to the Veteran's in-service episode.

The January 1994 rating decision considered all of the above 
evidence, noted the service treatment records and findings of 
the prior rating decision, and again denied the Veteran's 
claim.  All indicia are the RO denied the claim on the 
merits.  In any event, a February 1994 RO letter notified him 
of the decision and his appeal rights, but he did not appeal 
the decision.  Thus, it became final and binding on him.

In April 1998, the Veteran again petitioned to reopen his 
claim for a low back disorder.  He repeated his assertion 
that, notwithstanding his pre-service injuries, he was fit 
for active service, and that his back was aggravated by his 
service-specifically, it was reinjured.  In support of his 
petition he submitted records of Herbert Craig, M.D., of the 
Harbin Clinic.  A February 1992 x-ray report, which was 
submitted for the first time with the 1998 petition, showed 
minimal central bulge without evidence of herniation at L5- 
S1, and minimal hypertrophy at the ligament flava of L4-5, 
without evidence of significant spinal stenosis.  An October 
1993 x-ray report revealed marked degenerative changes in the 
mid-thoracic spine. There was relative instability of the L4-
5 segment, osteophyte formation, and five non-ribbed 
vertebrae and degenerative changes of the lower facet joints.

Dr. Craig noted that x-rays showed degenerative changes at 
several levels of the thoracic spine, instability at L4-5, 
and degenerative changes of the lumbar spine.  In an August 
1998 report, Dr. Craig noted the Veteran asked him to opine 
on the x-rays, in light of the fact he was medically 
discharged from active service for spina bifida, and that he 
was told it was a congenital condition.  Dr. Craig noted the 
Veteran did in fact appear to have a minor neural arch defect 
of the first sacral segment consistent with spina bifida 
occulta.  He opined that, in his professional opinion, the 
Veteran's "symptoms in 1993 were likely not related to the 
spina bifida occulta which is in almost all instances 
asymptomatic.  I don't believe that any symptoms he had then, 
in the interim, or now could be causally related to a minor 
spina bifida occulta."

A December 1998 rating decision determined new and material 
evidence was not received to reopen the prior claim for 
service connection, and the Veteran perfected an appeal of 
that determination.  The January 2000 Board decision noted 
the January 1994 rating decision determined the veteran's in-
service low back disorder was of an acute and transitory 
nature, and that there was no evidence his pre-existing low 
back disorder was aggravated.

At a November 1999 Travel Board hearing the Veteran recounted 
the problems he had with his back after his car accident and 
while working on a turf grass farm prior to entering service.  
He stated that he would have muscle strain and sore back pain 
from lifting sod and other objects on the turf grass farm.  
He explained that in March 1973, he had an accident with a 
buffer and because he continued to experience back pain he 
was placed in a hospital.  According to him, he was in the 
hallway buffing the floor when the buffer hit the wall and 
knocked him out.  After he got up from the floor, he was 
still in pain so he reported the accident.  He received 
treatment but after approximately a week to two weeks he was 
hospitalized for his back pain. According to the veteran, he 
was placed in traction, given hot and cold pads, pain 
medications, and received physical therapy.

The Veteran stated he could not recall ever being told that 
he had a passive-dependent personality with reactive 
depression and that he would not respond well to ordinary 
therapy.  He further stated that after he was discharged from 
the service he did not do any heavy lifting.

In light of Dr. Craig's records, including the x-ray evidence 
of arthritis, and the Veteran's testimony at a 1999 Travel 
Board hearing, the Board in January 2000 reopened the claim 
and remanded for further development and a RO decision on the 
merits.

On remand evidence added to the record in January 2001 
included the Veteran's medical records associated with his 
employment as a firefighter.  A Georgia Peace Officer 
Standards and Training Council medical examination report, 
performed by F. C.N., M.D., in June 1984, noted the Veteran 
gave a history of back problems and that examination of the 
back was normal.  A Firefighter Medical History Application, 
dated in February 1989, indicated he had never suffered from 
back trouble or injury, and examination of the 
musculoskeletal system at that time was normal.

VA outpatient reports, dated from September 1996 to February 
2003, show treatment for chronic low back pain and arthritis 
in the back.  X-rays of the lumbosacral spine in September 
1996 revealed mild degenerative changes in the lower thoracic 
region, several lumbar Schmorl's nodes, and minimal 
degenerative osteophyte formation at L5 with L4-S1 posterior 
disc space narrowing.  Thoracic spine x-rays obtained in 
March 1997 revealed kyphoscoliosis and moderate degenerative 
changes at multiple levels.  Lumbar spine x-rays in March 
1997 showed mild compression of T12, unchanged since 
September 1996, and moderate degenerative changes at multiple 
levels.  A March 2000 magnetic resonance image (MRI) of the 
lumbar spine revealed a bulging disc at the L4-5 level with 
bilateral neuroforaminal narrowing.  A March 1997 notation 
indicated the Veteran worked as a firefighter, carrying loads 
between 65 and 70 pounds at work, and that he needed to 
decrease his heavy duties and lifting at work.

In July 2003, the Veteran submitted statements from two 
fellow servicemen, dated in May 2003.  J.W.M. indicated in 
his statement that he had known the Veteran all his life and 
that he had been accepted into the military where he 
subsequently sustained an injury that caused him to be 
discharged.  J.E.H. indicated in his statement that he had 
joined the military service with the Veteran, who had not had 
any complaints of back pain prior to service and who passed 
the physical examination upon entering service.  Mr. H. 
stated the Veteran later told him about injuring his back in 
the buffer accident and being discharged due to physical 
disability.

The October 2003 Board decision considered all of the above 
evidence but denied entitlement to service connection for a 
chronic acquired low back disorder.  The Board rejected all 
of the bases asserted by the Veteran, that is: his pre-
existing low back disorder, both his congenital spina bifida 
occulta and automobile accident-induced low back pain, was 
aggravated by his active service; and, that his then 
currently diagnosed low back disorder, including arthritis, 
was secondary to an in-service low back injury.  The October 
2003 decision also determined there was no evidence that the 
Veteran's low back arthritis developed within one year of his 
active service.  Thus, the October 2003 Board decision denied 
service connection on both a presumptive and direct basis, as 
well as an absence of aggravation of a pre-service disorder.  
See 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309(a).

Board decisions are final as of the date on the cover sheet.  
See 38 C.F.R. § 20.1100(a).  The Veteran was notified of the 
October 2003 Board decision that same month, and he did not 
appeal it.

New and Material Evidence

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court of Appeals For Veterans Claims (Court) held 
that the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim.  The evidence, even if new, must 
also be material, in that it is evidence not previously of 
record that relates to an unestablished fact necessary to 
establish the claim, and which by itself or in connection 
with evidence previously assembled raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a);  Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 
2003).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).

In determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
accordingly reopened and the ultimate credibility or weight 
that is accorded such evidence is ascertained as a question 
of fact.  Id; Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis

As set forth above, that the April 2005 rating decision notes 
the RO determined new and material evidence was received to 
reopen the Veteran's low back claim, reopened it, and denied 
it on the merits.  Nonetheless, the Board has the 
jurisdictional responsibility to consider whether it was 
proper to reopen the claim, see Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed Cir. 2001), especially in light of the fact 
the last final decision on the claim was rendered by the 
Board.  Thus, the Board will determine whether new and 
material evidence has been received and, if so, consider 
entitlement to service connection on the merits.

The evidence added to the record since the October 2003 Board 
decision consists of the Veteran's attorney's brief, a 
detailed written submission by him, his testimony at the 
hearing, and a report of a private physician of Georgia Bone 
& Joint Surgeons, T. Andrew Riddle, M.D.

The Board finds that neither the attorney's brief, the 
Veteran's hearing testimony, nor his written submission, 
constitute new and material evidence.  While all were not 
previously of record in the claims file, they are in fact 
redundant with the evidence already of record.  The Veteran's 
written and oral testimony is merely a reiteration of his 
previously presented arguments, and the attorney's assertions 
and arguments are not evidence but comments on the evidence.  
So this evidence is not new.  See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).  As concerns the Veteran's assertions, 
as he did in the past iterations of his claim, that his 
current low back disorder is medically linked to his active 
service, there is no evidence that he has medical training.

Lay persons may relate symptoms they observed or experienced, 
but they may not render an opinion on matters which require 
medical knowledge, such as the underlying condition which is 
causing the symptoms observed or a medical nexus between a 
medical disorder and prior symptomatology.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court specifically 
noted that "[l]ay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C. 5108."

In a June 2004 report, Dr. Riddle noted he had treated the 
Veteran for his left knee, and that he had a history of back 
problems.  Dr. Riddle noted his evaluation of the Veteran and 
that he had low back pain from an L4-5 degenerative and 
bulging disc.  He noted further that apparently the Veteran 
had an injury prior to his active service, and that the 
Veteran felt his active service had worsened the back pain 
that ensued from the pre-service accident.  (Emphasis added)  
Dr. Riddle noted the Veteran asked his opinion if that would 
be plausible.  Dr. Riddle opined as follows:

Certainly I think it is possible that his involvement 
in the arms [sic] services did worsen the pain he has 
from the injury that he sustained.  However, he has no 
evidence of major neurologic injury and only evidence 
of a disk bulge with some degenerative disc disease at 
L4-L5.  Again, I think it is possible, although I can't 
prove it and I am not sure if it is provable, but it is 
possible that his involvement in the armed services 
could have worsened his injury.

As noted earlier, all "new" evidence submitted is presumed 
credible, which means that, in determining whether new and 
material evidence is submitted, it is not tested for weight 
and credibility.  Justus.  As a general proposition under 
this generous legal standard, Dr. Riddle's letter usually 
would be more than sufficient to constitute new and material 
evidence, as he opined the Veteran's active service possibly 
worsened his pre-existing low back disorder.  But in light of 
the documented history of the Veteran's quest to reopen his 
claim, the presumption of credibility does not attach to Dr. 
Riddle's opinion.  The Board notes the term, presumption of 
credibility, has nothing to do with Dr. Riddle's veracity 
but-instead, only addresses a legal weight threshold needed 
to trigger the reopening of a prior claim.

The Board is not at liberty to reject a medical opinion 
solely on the rationale that it was based on history given by 
the claimant, without first testing the credibility of the 
history on which it was based.  See Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005).  But more importantly, in cases 
where the issue is new and material evidence, when a medical 
opinion relies at least partially on the veteran's rendition 
of his medical history which has already been rejected by the 
RO or the Board in prior decisions, it has no probative 
value, and the presumption of credibility does not arise in 
that instance.  See Kightly v. Brown, 6 Vet.App. 200 (1994); 
Reonal v. Brown, 5 Vet.App. 458 (1993).  See also Pellerin v. 
Brown, 10 Vet. App. 415, 418 (1997).

Dr. Riddle's July 2004 letter clearly notes that he based his 
opinion entirely on the Veteran's belief that his active 
service worsened his pre-existing low back disorder. This is 
one of the Veteran's asserted factual bases that has 
repeatedly been rejected by the RO and Board since 1973.  As 
a result, Dr. Riddle's "nexus opinion" has no probative 
value, and it does not raise a reasonably possibly of 
substantiating the claim.  Dr. Riddle did not address the 
Veteran's assertion of a separate in-service injury.  Thus, 
the Board must find that new and material evidence to reopen 
the claim has not been submitted.  38 C.F.R. § 3.156(a).

In as much as the Veteran has not met the initial 
threshold of submitting new and material evidence, the 
benefit-of-the-doubt doctrine is not for application. See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence sufficient to reopen a previously 
denied claim for entitlement to service connection for a 
chronic acquired low back disorder has not been submitted.  
The petition is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


